           Case 2:20-cv-01698-AC Document 5 Filed 08/27/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11       DEON HAYGOOD,                                     No. 2:20-cv-1698 AC P
12                         Plaintiff,
13             v.                                          ORDER
14       R. RUIZ,
15                         Defendant.
16

17            Plaintiff, a state prisoner proceeding pro se, has filed a civil rights action pursuant to 42

18   U.S.C. § 1983. ECF No. 1. Plaintiff has not, however, filed a complete in forma pauperis

19   affidavit or paid the required filing fee of $350.00 plus the $50.00 administrative fee.1 See 28

20   U.S.C. §§ 1914(a), 1915(a). Specifically, plaintiff has not filed the second page of the in forma

21   pauperis application with the court. See ECF No. 2. Plaintiff will be provided the opportunity

22   either to submit a complete affidavit in support of a request to proceed in forma pauperis or to

23   submit the required fees totaling $400.00.

24            The revised in forma pauperis application form includes a section that must be completed

25   by a prison official, which must be accompanied by a certified copy of the prisoner’s prison trust

26
     1
27     If leave to file in forma pauperis is granted, plaintiff will still be required to pay the filing fee
     but will be allowed to pay it in installments. Litigants proceeding in forma pauperis are not
28   required to pay the $50.00 administrative fee.
                                                         1
         Case 2:20-cv-01698-AC Document 5 Filed 08/27/20 Page 2 of 2

 1   account statement for the six-month period immediately preceding the filing of this action.
 2   However, this section is for non-CDCR incarcerated prisoners only. Because plaintiff is housed
 3   in CDCR custody, the CDCR will email plaintiff’s certified financial information directly to the
 4   court. But plaintiff must still provide a signed and dated application to proceed in forma
 5   pauperis.
 6          In accordance with the above, IT IS HEREBY ORDERED that:
 7          1. Plaintiff shall submit, within thirty days from the date of this order, a complete
 8   application to proceed in forma pauperis on the form provided by the Clerk of Court, or the
 9   required fees in the amount of $400.00. Plaintiff’s failure to comply with this order will result in
10   a recommendation that this action be dismissed, and
11          2. The Clerk of Court is directed to send plaintiff a new Application to Proceed In Forma
12   Pauperis By A Prisoner.
13   DATED: August 27, 2020
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
